Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00304-CV

                                     Jay Marc HARRIS,
                                          Appellant

                                              v.

       FIESTA TEXAS, INC. d/b/a Six Flags-Fiesta Texas, and Six Flags Corporation,
                                     Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-08096
                         Honorable Richard Price, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Fiesta Texas, Inc. d/b/a Six Flags-Fiesta Texas, and
Six Flags Corporation, recover their costs of this appeal from appellant, Jay Marc Harris.

       SIGNED January 7, 2015.


                                               _____________________________
                                               Patricia O. Alvarez, Justice